DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . yNIDICATE ALLOWABLE MATTERtations of the base claim and any intervening claims.uld be allowable if rewritten in independent formThis office action is in response to the Application filed on 10/21/2020. Claims 1-20 are presented for examination. 

Claim Rejections - 35 U.S.C. 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lien (U.S. Patent Application 20170097684) in view of Her et al (U.S. Patent Application 20150229837). 
Regarding claims 1 and 11, Lien teaches an electronic device (i.e. electronic device (FIG. 2 elements 104)) comprising: 
a display (i.e. display (FIG. 2 element 210 and par. 33)); 
a wireless communication circuit connected to an antenna array including a plurality of antenna elements and configured to perform beamforming via the antenna (i.e. wireless network interfaces (FIG. 2 element 208 and par. 33). The radar-emitting element forms the radiation in beams. The antenna element can contain many antennas, such as an array (FIG. 2 and par. 38-39)); 
a processor operatively connected to the display, the first camera, and the wireless communication circuit (i.e. processors (FIG. 2 elements 202, 218, 222 and par. 32)); and 
a memory operatively connected to the processor (i.e. memory (FIG. 2 element 204 and par. 32)), 
wherein the memory stores one or more instructions that, when executed, cause the processor to: 
generate a plurality of beams via the antenna array and detecting an external object via the plurality of beams (i.e. radar-emitting element 212 is configured to form radiation in beams, the beams aiding antenna element 214 and signal processor 218 to determine which of the beams are interrupted, and thus locations of interactions within the radar field (FIG. 2 and par. 38-39). Provide radar field (FIG. 8 step 802 and par. 83)); 
sense a movement of the external object via a first beam corresponding to the external object among the plurality of beams (i.e. antenna element 214 is configured to receive reflections of, or sense interactions in, the radar field, such as a hand or arm movement (FIG. 2 and par. 38-39). Receive reflection from interaction with radar field (FIG. 8 step 804 and par. 84)); 
identify a gesture corresponding to the movement based on the movement of the external object (i.e. radar-based gesture recognition system 102 is configured to sense gestures (FIG. 1 and par. 34). The reflection signal is processed to provide data for determination of the intended gesture performed in the radar field. The gesture is determined for the interaction in the radar field. The gesture is passed to an application or operation system to receive input corresponding to the determined gesture (FIG. 8 steps 806-812 and par. 85, 89-90)).  
Lien doesn’t expressly teach a first camera; and
control the first camera based on the gesture.  
Her et al teaches a first camera (i.e. camera (FIG. 1 element 121 and par. 54)); 
identify a gesture corresponding to the movement based on the movement of the external object; and 
control the first camera based on the gesture (i.e. the device detects a gesture for switching between a front and a rear camera and performs the switching between the front and the rear camera (FIG. 9A and par. 158-161)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Her et al to control the first camera based on the gesture, because doing so would solve the (par. 6-9).


Regarding claim 20, it has similar limitations to claim 10, thus claim 20 is rejected under the same rationale cited in the rejection of claim 10.


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lien in view of Her et al, and further in view of Waltermann et al (U.S. Patent Application 20160021311). 
Regarding claims 2 and 12, Lien and Her et al teach the electronic device of claim 1. Lien further teaches wherein the one or more instructions, when executed, further cause the processor to: 
generate a wide beam that is wider than the plurality of beams via a part of the plurality of antenna elements; 
sense a location of the external object relative to the electronic device via the wide beam; and 
detect a gesture based on the location of the external object relative to the electronic device (i.e. radar-emitting element 212 is configured to form radiation in beams, the beams aiding antenna element 214 and signal processor 218 to determine which of the beams are interrupted, and thus locations of interactions within the radar field (par. 38))- 35 -2191-363 (2020-OPSE-3822/US).  
Lien doesn’t expressly teach a second camera; and 
select the first camera from among the first camera and the second camera based on the location of the external object relative to the electronic device, - 35 -2191-363 (2020-OPSE-3822/US) 
wherein the first camera and the second camera are oriented in different directions.  
Waltermann et al teaches a second camera; and 
select the first camera from among the first camera and the second camera based on the context relative to the electronic device, - 35 -2191-363 (2020-OPSE-3822/US) 
wherein the first camera and the second camera are oriented in different directions (i.e. a device automatically selects an appropriate camera for the user based on context. For example, based on the user's hand position with respect to the device, e.g., as detected via touch sensors, select an appropriate camera (e.g., front or rear facing camera). The device has multiple sensors from which to obtain contextual data. The device adjusts or refines the picture taking inference by automatically switching cameras for the user. Thus, the combination of devices sensors may further inform which picture taking context is being encountered and automatically adjust the camera selection appropriately (FIG. 3 and par. 15-18)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Waltermann et al to select the first camera based on the location of the external object relative to the electronic device, because doing so would assist users who might not even realize that there are two cameras, or don’t know how to manually switch, or don’t want to have to manually switch every time (par. 15).


Claims 3-6 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lien in view of Her et al and in view of Waltermann et al, and further in view of Forutanpour et al (U.S. Patent Application 20110083111). 
Regarding claims 3 and 13, Lien and Her et al and Waltermann et al teach the electronic device of claim 2, but Lien and Waltermann et al don’t expressly wherein the one or more instructions, when executed, further cause the processor to: 
display, on the display, an image captured via the selected first camera; and 
display, on the display, an indicator indicating the location of the external object detected via the plurality of beams.
 	Her et al teaches display, on the display, an image captured via the selected first camera (i.e. display photo taken with device camera (FIG. 3 and par. 106)).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Her et al (par. 6-9).
Lien and Her et al and Waltermann et al don’t expressly teach display, on the display, an indicator indicating the location of the external object detected via the plurality of beams.
Forutanpour et al teaches display, on the display, an indicator indicating the location of the external object detected via the plurality of beams (i.e. a computing device discovers nearby computing devices, establishes wireless links with them and determines their locations (FIG. 1 and par. 4). The computing device may map the locations of nearby computing devices and display the map in a display GUI once the relative locations of nearby computing devices are determined. The mapped locations of nearby computing devices may be displayed relative to the position of the computing device, such as in a radar map type display showing locations of nearby computing devices with graphical indicators (e.g., dots) (FIG. 1, 8 and par. 74). The radar map display 802 may use graphical indicators 804, such as dots or circles, to show the location of other nearby computing devices which have wireless communication links established with the user's computing device (FIG. 8 and par. 96)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of  to display an indicator indicating the location of the external object detected via the plurality of beams, because doing so would make it easier for a user to understand which objects are in proximity and where they are located. This might be useful for example if the user intends to take photographs of an object, because it allows the user to more accurately direct the camera to the target object.


Regarding claims 4 and 14, Lien and Her et al and Waltermann et al and Forutanpour et al teach the electronic device of claim 3, but Lien and Her et al and Waltermann et al don’t expressly teach wherein the indicator indicates relative location information about the location of the external object relative to the captured image.
Forutanpour et al teaches wherein the indicator indicates relative location information about the location of the external object relative to the user device (i.e. The mapped locations of nearby computing devices may be displayed relative to the position of the computing device, such as in a radar map type display showing locations of nearby computing devices with graphical indicators (e.g., dots) (FIG. 1, 8 and par. 74). The radar map display 802 may use graphical indicators 804, such as dots or circles, to show the location of other nearby computing devices which have wireless communication links established with the user's computing device. The location of the user's computing device may be indicated on the radar map 802 by the launch pad 304 (FIG. 8 and par. 96). Examiner note: the location of the captured image is either the location of the user’s device, or of the target device. Both devices and their locations are represented on the map).
 to indicate relative location information about the location of the external object relative to the captured image, because doing so would make it easier for a user to understand which objects are in proximity and where they are located. This might be useful for example if the user intends to take photographs of an object, because it allows the user to more accurately direct the camera to the target object.


Regarding claims 5 and 15, Lien and Her et al and Waltermann et al and Forutanpour et al teach the external device of claim 3. Lien further teaches wherein the external object sensed via the wide beam is positioned outside a field of view of the first camera (i.e. a radar-based gesture recognition system 102 is configured to sense gestures (FIG. 1 and par. 34). Examiner note: the objects are discovered using radar, not using image recognition, so there is no need to take a photo of an object using the camera to detect objects).
Forutanpour et al also teaches wherein the external object sensed via the wide beam is positioned outside a field of view of the first camera (i.e. the nearby devices are discovered using wireless technology, e.g. infrared, etc. The location of the devices is discovered using GPS, or by determining a difference in arrival times of signals received from the discovered nearby computing devices using a first and second antennae, and using triangulation calculations based on the determined difference in arrival times of signals to determine a direction to each of the discovered nearby computing devices (par. 4). Examiner note: the nearby devices are discovered using wireless communication protocols, not using image recognition, so there is no need for a camera to detect and represent devices).


Regarding claims 6 and 16, Lien and Her et al and Waltermann et al and Forutanpour et al teach the electronic device of claim 5. Lien further teaches wherein the captured image does not include the external object (i.e. a radar-based gesture recognition system 102 is configured to sense gestures (FIG. 1 and par. 34). Examiner note: the objects are discovered using radar, not using image recognition, so there is no need to take a photo of an object using the camera to detect objects).
Forutanpour et al also teaches wherein the captured image does not include the external object (i.e. the nearby devices are discovered using wireless technology, e.g. infrared, etc. The location of the devices is discovered using GPS, or by determining a difference in arrival times of signals received from the discovered nearby computing devices using a first and second antennae, and using triangulation calculations based on the determined difference in arrival times of signals to determine a direction to each of the discovered nearby computing devices (par. 4). Examiner note: the nearby devices are discovered using wireless communication protocols, not using image recognition, so there is no need for a camera to detect and represent devices).


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lien in view of Her et al and in view of Waltermann et al, and further in view of Hakala et al (U.S. Patent Application 20110181510). 
Regarding claims 7 and 17, Lien and Her et al and Waltermann et al teach the electronic device of claim 2. Lien further teaches wherein the one or more instructions, when executed, further cause the processor to: 
determine whether the external object is positioned in front of or in a rear of the electronic device by sensing a change of the external object via the wide beam (i.e. radar-emitting element 212 is configured to form radiation in beams, the beams aiding antenna element 214 and signal processor 218 to determine which of the beams are interrupted, and thus locations of interactions within the radar field (par. 38)).  
Lien doesn’t expressly teach select the first camera according to a determined direction of the external object.
Waltermann et al teaches select the first camera according to a determined context (i.e. a device automatically selects an appropriate camera for the user based on context. For example, based on the user's hand position with respect to the device, e.g., as detected via touch sensors, select an appropriate camera (e.g., front or rear facing camera). The device has multiple sensors from which to obtain contextual data. The device adjusts or refines the picture taking inference by automatically switching cameras for the user. Thus, the combination of devices sensors may further inform which picture taking context is being encountered and automatically adjust the camera selection appropriately (FIG. 3 and par. 15-18)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Waltermann et al to select the first camera according to a determined direction of the external object, because doing so would assist users who might not even realize that there are two cameras, or don’t know how to manually switch, or don’t want to have to manually switch every time (par. 15).
Lien and Her et al and Waltermann et al don’t expressly teach a phase change.
Hakala et al teaches determine where the external object is positioned relative to the electronic device by sensing a phase change of the external object via the beam (i.e. the direction of arrival of the received radio signals 6' is resolved based on the phase and possibly amplitude differences. The different directions of arrival (bearings) for the different sub-sets may be used to estimate the position of the moving object using triangulation (FIG. 5 and par. 35-37)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Hakala et al to determine whether the external object is positioned in front of or in a rear of the electronic device by sensing a phase change of the external object via the wide beam, (par. 2).


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lien in view of Her et al, and further in view of Shinomiya et al (U.S. Patent Application 20110057831). 
Regarding claims 8 and 18, Lien and Her et al teach the electronic device of claim 1. Lien further teaches wherein the one or more instructions, when executed, further cause the processor to: 
generate the plurality of beams via the antenna array; and 
detect the external object by transmitting a signal and sensing a reflected signal using the plurality of beams (i.e. radar-emitting element 212 is configured to form radiation in beams, the beams aiding antenna element 214 and signal processor 218 to determine which of the beams are interrupted, and thus locations of interactions within the radar field. The antenna element can contain many antennas, such as an array. Antenna element 214 is configured to receive reflections of, or sense interactions in, the radar field, such as a hand or arm movement (FIG. 2 and par. 38-39). Provide radar field (FIG. 8 step 802 and par. 83)).  

Shinomiya et al teaches sequentially generate the plurality of beams via the antenna array (i.e. a switchover technique of the transmission antennas for sequentially transmitting the transmission waves. The change in relative position of the transmission antenna to the reception antenna group, which accompanies the switchover of the transmission through the transmission antenna, implies that the reception antenna group moves relatively in parallel if the transmission antenna is set for the reference, and the space averaging process can be realized if a portion (antennas) of the reception antenna group are overlapped when moved. The target is detected based on the average position (par. 18-20)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Shinomiya et al to sequentially generate the plurality of beams via the antenna array and detect the external object, because doing so would allow calculation of the target object’s position when the antenna group is not moving, by simulating the movement of the antenna elements (par. 20).


Claims 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lien in view of Her et al, and further in view of Hakala et al. 
Regarding claims 9 and 19, Lien and Her et al teach the electronic device of claim 1. Lien further teaches wherein the one or more instructions, when executed, further cause the processor to: 
sense a pattern of a change due to the movement of the external object via the first beam (i.e. radar-emitting element 212 is configured to form radiation in beams, the beams aiding antenna element 214 and signal processor 218 to determine which of the beams are interrupted, and thus locations of interactions within the radar field (par. 38)); and 
identify the gesture corresponding to the movement of the external object at least partially based on the pattern of the change (i.e. the reflection signal is processed to provide data for determination of the intended gesture performed in the radar field. The gesture is determined for the interaction in the radar field (FIG. 8 steps 806-812 and par. 85, 89-90)).  
Lien and Her et al don’t expressly teach a phase change.
Hakala et al teaches wherein the one or more instructions, when executed, further cause the processor to: 
sense a pattern of a phase change due to the movement of the external object via the first beam; and 
identify the gesture corresponding to the movement of the external object at least partially based on the pattern of the phase change (i.e. the direction of arrival of the received radio signals 6' is resolved based on the phase and possibly amplitude differences. The change in the direction of arrival of the radio signals 6' reflected from the moving object 8 can identify a gesture (FIG. 5 and par. 32-34)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Hakala et al to sense a pattern of a phase change due to the movement of the external object, and identify the gesture based on the pattern of the phase change, because doing so would allow the user to control an apparatus without having to touch it and without having to use a remote control device (par. 2).


Regarding claim 10, Lien and Her et al and Hakala et al teach the electronic device of claim 9, but Lien and Hakala et al don’t expressly teach
wherein the one or more instructions, when executed, further cause the processor to: 
select a gesture corresponding to the identified gesture from among a plurality of gestures stored in the memory; and 
control the first camera to perform a camera function corresponding to the selected gesture. 
Her et al teaches wherein the one or more instructions, when executed, further cause the processor to: 
select a gesture corresponding to the identified gesture from among a plurality of gestures stored in the memory; and 
(i.e. the device detects a gesture for switching between a front and a rear camera and performs the switching between the front and the rear camera (FIG. 9A and par. 158-161)).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the teachings of Her et al to select a gesture corresponding to the identified gesture and control the first camera to perform a camera function corresponding to the selected gesture, because doing so would solve the difficulties in operating menu options related to controlling the camera functions due to the small sizes of mobile devices, and would allow a user to accurately determine and control the device according to the user's photographing intention (par. 6-9).


Conclusion

3.           Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDIA DRAGOESCU whose telephone number is 571-270-7966 and fax number is 571-270-8966. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CLAUDIA DRAGOESCU/
Primary Examiner
March 11, 2022